Name: Commission Regulation (EC) No 1387/1999 of 28 June 1999 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance
 Type: Regulation
 Subject Matter: overseas countries and territories;  trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities29. 6. 1999 L 163/11 COMMISSION REGULATION (EC) No 1387/1999 of 28 June 1999 amending Regulation (EEC) No 388/92 laying down detailed rules for imple- mentation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2(6) thereof, (1) Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows; (2) Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance of cereal products to the FOD for 1999 was established by Commission Regulation (EEC) No 388/92 (3), as last amended by Regulation (EC) No 2621/98 (4); whereas to meet the needs of this region, amend- ments must be made to this forecast supply balance; whereas, subsequently, Regulation (EEC) No 388/92 should be amended; (3) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 388/92 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 356, 24.12.1991, p. 1. (2) OJ L 267, 9.11.1995, p. 1. (3) OJ L 43, 19.2.1992, p. 16. (4) OJ L 329, 5.12.1998, p. 14. EN Official Journal of the European Communities 29. 6. 1999L 163/12 ANNEX ANNEX Cereals supply balance for the French overseas departments (1999) (tonnes) Cereals originating in third countries (ACP/developing countries) or EC Common wheat Durum wheat Barley Maize Durum wheat meal and groats Malt Guadeloupe 60 000 Ã¯ £ § 2 500 16 000 Ã¯ £ § 100 Martinique 1 500 Ã¯ £ § 4 500 22 000 1 000 500 French Guiana 200 Ã¯ £ § 300 2 000 Ã¯ £ § Ã¯ £ § RÃ ©union 32 500 Ã¯ £ § 19 500 100 000 Ã¯ £ § 3 500 Total 94 200 Ã¯ £ § 26 800 140 000 1 000 4 100 Total 266 100'